Exhibit 10.2
 
FIRST AMENDED BYLAWS
 
OF
 
AMERICAN HOUSING INCOME TRUST, INC.
 
(hereinafter called the “Corporation”)
 
Effective as of June 24, 2015
 
RECITAL
 
These Bylaws are to be interpreted consistent with the Corporation’s Articles of
Incorporation, as amended.  To the extent a conflict arises between these Bylaws
and the Articles of Incorporation, the Articles of Incorporation govern the
conflict.  These Bylaws supersede all prior Bylaws of the Corporation.
 
ARTICLE I
 
OFFICES
 
SECTION 1. PRINCIPAL OFFICE. The principal office of the Corporation within the
State of Maryland shall be with its Resident Agent.
 
SECTION 2. OTHER OFFICES. The Corporation may also have offices at such other
places, both within and without the State of Maryland, as the Board of Directors
may from time to time determine.
 
ARTICLE II
 
MEETINGS OF SHAREHOLDERS
 
SECTION 1. PLACE OF MEETINGS. Meetings of the shareholders for the election of
directors or for any other purpose shall be held at such time and place, within
the United States, as shall be designated from time to time by the Board of
Directors and stated in the notice of the meeting or in a duly executed waiver
of notice thereof.
 
SECTION 2. ANNUAL MEETINGS. The annual meeting of shareholders shall be held on
such date and at such time during the month of May as shall be designated from
time to time by the Board of Directors and stated in the notice of the meeting,
at which meetings the shareholders shall elect directors, and transact such
other business as may properly be brought before the meeting. Written notice of
the annual meeting stating the place, date and hour of the meeting shall be
given to each shareholder entitled to vote at such meeting and each other
shareholder entitled to notice of such meeting not less than ten nor more than
ninety days before the date of the meeting. Failure to hold an annual meeting
does not invalidate the Corporation's existence or affect any otherwise valid
corporate acts.
 
SECTION 3. SPECIAL MEETINGS. Unless otherwise prescribed by law or by the
Charter, special meetings of shareholders, for any purpose or purposes, may be
called by any of (i) the Chairman of the Board of Directors, if there be one,
(ii) the President, (iii) the Board of Directors or (iv) the Secretary on the
written request of shareholders owning at least thirty percent (30%) of the
capital stock of the Corporation issued and outstanding and entitled to vote at
the meeting, which request shall state the purpose or purposes of the proposed
meeting and the matters proposed to be acted upon at such meeting. At a special
meeting of the shareholders, only such business shall be conducted as shall be
specified in the notice of meeting (or any supplement thereto). Written notice
of a special meeting stating the place, date and hour of the meeting as
determined by the Board of Directors, the Chairman of the Board, the Chief
Executive Officer or the President and the purpose or purposes for which the
meeting is called shall be given by the Secretary not less than ten (10) nor
more than ninety (90) days before the date of the meeting to each shareholder
entitled to vote at such meeting and each shareholder entitled to notice of such
meeting.
 
 
1

--------------------------------------------------------------------------------

 
 
SECTION 4. QUORUM. Except as otherwise required by law or by the Charter, the
holders of a majority of the shares of stock issued and outstanding and entitled
to vote thereat, present in person or represented by proxy, shall constitute a
quorum at all meetings of the shareholders for the transaction of business. A
quorum, once established, shall not be broken by the withdrawal of enough votes
to leave less than a quorum. If, however, such quorum shall not be present or
represented at any meeting of the shareholders, the shareholders entitled to
vote thereat, present in person or represented by proxy, shall have power to
adjourn the meeting from time to time, without notice other than announcement at
the meeting, until a quorum shall be present or represented. At such adjourned
meeting at which a quorum shall be present or represented, any business may be
transacted which might have been transacted at the meeting as originally
noticed. If the adjournment is to a date more than one hundred twenty (120) days
after the original record date, or if after the adjournment a new record date is
fixed for the adjourned meeting, a notice of the adjourned meeting shall be
given to each shareholder entitled to vote at the meeting not less than ten (10)
nor more than ninety (90) days before the date of the meeting.
 
SECTION 5. PROXIES. Any shareholder entitled to vote may do so in person or by
his or her proxy appointed by an instrument in writing signed by such
shareholder or by his or her agent hereunto authorized, delivered to the
Secretary of the meeting; provided, however, that no proxy shall be voted or
acted upon after eleven months from its date, unless said proxy provides for a
longer period.
 
SECTION 6. VOTING. At all meetings of the shareholders at which a quorum is
present, except as otherwise required by law, the Charter or these Bylaws, any
question brought before any meeting of shareholders shall be decided by the
affirmative vote of a majority of the total number of votes cast by holders of
stock entitled to vote on such question, voting as a single class. The Board of
Directors, in its discretion, or the officer of the Corporation presiding at a
meeting of shareholders, in his or her discretion, may require that any votes
cast at such meeting shall be cast by written ballot.
 
SECTION 7. NATURE OF BUSINESS AT MEETINGS OF SHAREHOLDERS. No business may be
transacted at an annual meeting of shareholders, other than business that is
either (a) properly brought before the annual meeting by or at the direction of
the Board of Directors (or any duly authorized committee thereof) or (b)
otherwise properly brought before the annual meeting by any shareholder of the
Corporation (i) who is a shareholder of record on the date of the giving of the
notice provided for in this Section 7 and on the record date for the
determination of shareholders entitled to vote at such annual meeting and (ii)
who complies with the notice procedures set forth in this Section 7.
 
 
2

--------------------------------------------------------------------------------

 
 
In addition to any other applicable requirements, for business to be properly
brought before an annual meeting by a shareholder, such shareholder must have
given timely notice thereof in proper written form to the Secretary of the
Corporation.
 
To be timely, a shareholder's notice to the Secretary must be delivered to or
mailed and received at the principal executive offices of the Corporation not
less than ninety (90) days nor more than one hundred twenty (120) days prior to
the anniversary date of the immediately preceding annual meeting of
shareholders; provided, however, that in the event that the annual meeting is
called for a date that is not within thirty (30) days before or after such
anniversary date, notice by the shareholder in order to be timely must be so
received not later than the close of business on the tenth (10th) day following
the day on which notice of the date of the annual meeting was mailed or public
announcement of the date of the annual meeting was made, whichever first occurs.
In no event shall the public announcement of an adjournment of an annual meeting
commence a new time period for the giving of a shareholder's notice as described
above.
 
To be in proper written form, a shareholder's notice to the Secretary must set
forth as to each matter such shareholder proposes to bring before the annual
meeting (i) a brief description of the business desired to be brought before the
annual meeting and the reasons for conducting such business at the annual
meeting, (ii) the name and record address of such shareholder, (iii) the class
or series and number of shares of stock of the Corporation which are owned
beneficially or of record by such shareholder, (iv) a description of all
arrangements or understandings between such shareholder and any other person or
persons (including their names) in connection with the proposal of such business
by such shareholder and any material interest of such shareholder in such
business and (v) a representation that such shareholder intends to appear in
person or by proxy at the annual meeting to bring such business before the
meeting.
 
No business shall be conducted at the annual meeting of shareholders, except
business brought before the annual meeting in accordance with the procedures set
forth in this Section 7, PROVIDED, HOWEVER, that, once business has been
properly brought before the annual meeting in accordance with such procedures,
nothing in this Section 7 shall be deemed to preclude discussion by any
shareholder of any such business. If the Chairman of an annual meeting
determines that business was not properly brought before the annual meeting in
accordance with the foregoing procedures, the Chairman shall declare to the
meeting that the business was not properly brought before the meeting and such
business shall not be transacted.
 
For purposes of this Section 7, "public announcement" shall mean an announcement
in a press release reported by the Dow Jones News Service, Associated Press or
comparable national news service or in a document publicly filed by the
Corporation with the Securities and Exchange Commission pursuant to Section 13,
14 or 15(d) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act").
 
SECTION 8. RECORD DATE. In order that the Corporation may determine the
shareholders entitled to notice of or to vote at any meeting of shareholders or
any adjournment thereof, or entitled to receive any dividend or other
distribution or any allotment of other rights, or entitled to exercise any
rights in respect of any change, conversion or exchange of stock, or for the
purpose of any other lawful action, the Board of Directors may fix a record
date, which record date shall not precede the close of business on the day on
which the record date is fixed and which record date: (a), in the case of any
meeting of shareholders or adjournment thereof, shall not be more than ninety
(90) nor less than ten (10) days before the date of such meeting; and (b), in
the case of any other action, shall not be more than ninety days prior to such
other action. If no record date is fixed: (x) the record date for determining
shareholders entitled to notice of or to vote at a meeting of shareholders shall
be the later of (i) the close of business on the day on which notice is mailed
or (ii) the thirtieth day before the meeting; and (y) the record date for
determining shareholders for any other purpose shall be at the close of business
on the day on which the Board of Directors adopts the resolution relating
thereto. A determination of shareholders of record entitled to notice of or to
vote at a meeting of shareholders shall apply to any adjournment of the meeting;
PROVIDED, HOWEVER, that the Board of Directors may fix a new record date for the
adjourned meeting.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 9. CONDUCT OF VOTING At all meetings of shareholders, unless the voting
is conducted by inspectors, the proxies and ballots shall be received, and all
questions touching the qualification of voters and the validity of proxies, the
acceptance or rejection of votes and procedures for the conduct of business not
otherwise specified by these By-Laws, the Charter or law, shall be decided or
determined by the Chairman of the meeting. If demanded by shareholders, present
in person or by proxy, entitled to cast 10% in number of votes entitled to be
cast, or if ordered by the Chairman of the meeting, the vote upon any election
or question shall be taken by ballot. Before any meeting of the shareholders,
the Board of Directors may appoint persons to act as inspectors of election at
the meeting and any adjournment thereof. If no inspectors of election are so
appointed, the Chairman of the meeting may, and on the request of shareholders,
present in person or by proxy, entitled to cast 10% in number of votes entitled
to be cast, shall, appoint inspectors of election at the meeting. The number of
inspectors shall be either one or three. If inspectors are appointed at a
meeting on the request of shareholders, the holders of a majority of shares
present in person or by proxy shall determine whether one or three inspectors
are to be appointed. No candidate for election as a director at a meeting shall
serve as an inspector thereat. If any person appointed as inspector fails to
appear or fails or refuses to act, the Chairman of the meeting may, and upon the
request of any shareholder shall, appoint a person to fill that vacancy. The
inspectors shall determine the number of shares outstanding and the voting power
of each, the shares represented at the meeting, the existence of a quorum, and
the authenticity, validity and effect of proxies; receive votes, ballots or
consents; hear and determine all challenges and questions in any way arising in
connection with the right to vote; count and tabulate all votes or consents;
determine when polls shall close; determine the result; and do any other acts
that may be proper to conduct the election or vote with fairness to all
shareholders. Unless so demanded or ordered, no vote need be by ballot and
voting need not be conducted by inspectors.
 
SECTION 10. INFORMAL ACTION. Any action required or permitted to be taken at a
meeting of the shareholders may be taken without a meeting if there is filed
with the records of meetings of shareholders a written consent of the majority
vote of shareholders entitled to vote on the matter.
 
ARTICLE III
 
DIRECTORS
 
SECTION 1. NUMBER AND ELECTION OF DIRECTORS.
 
(a) The Board of Directors shall consist of not less than 3 nor more than 15
members, the exact number of which shall be determined from time to time by
resolution adopted by the Board of Directors. Except as provided in Section 4 of
this Article III, directors shall be elected by the shareholders at the annual
meetings of shareholders, and each director so elected shall hold office until
such director's successor is duly elected and qualifies, or until such
director's earlier death, resignation or removal (whether through these Bylaws
or agreement between the director and the Corporation). Directors need not be
shareholders.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Except as provided in Section 4 of this Article III with respect
to vacancies, each director shall be elected by a vote of the majority of the
votes cast with respect to the director at any meeting for the election of
directors at which a quorum is present, provided that if, as of a date that is
fourteen (14) days in advance of the date the Corporation files its definitive
proxy statement (regardless of whether or not thereafter revised or
supplemented) with the Securities and Exchange Commission, the number of
nominees exceeds the number of directors to be elected (a “Contested Election”),
the directors shall be elected by the vote of a plurality of the shares
represented in person or by proxy at any such meeting and entitled to vote on
the election of directors. For purposes of this Section, a majority of the votes
cast means that the number of shares voted “for” a director must exceed the
number of votes cast “against” that director (with “abstentions” and “broker
nonvotes” not counted as a vote cast either “for” or “against” that director’s
election).
 
 (c)           In the event an incumbent director fails to receive a majority of
the votes cast in an election that is not a Contested Election, such incumbent
director shall promptly tender his or her resignation to the Board of Directors.
The Nominating and Governance Committee of the Board of Directors (or such other
Committee designated by the Board of Directors pursuant to Article III, Section
12 of these Bylaws) shall make a recommendation to the Board of Directors as to
whether to accept or reject the resignation of such incumbent director, or
whether such other action should be taken. The Board of Directors shall act on
the resignation, taking into account the Committee’s recommendation, and
publicly disclose (by a press release and filing an appropriate disclosure with
the Securities and Exchange Commission) its decision regarding the resignation
and, if such resignation is rejected, the rationale behind the decision, within
90 days following certification of the election results. The Committee in making
its recommendations, and the Board of Directors in making its decision, may each
consider any factors or other information that it considers appropriate and
relevant. The director who tenders his or her resignation will not participate
in the recommendation of the Committee or the decision of the Board of Directors
with respect to his or her resignation. If such incumbent director’s resignation
is not accepted by the Board, such director will continue to serve until the
next annual meeting and until his or her successor is duly elected, or his or
her earlier resignation or removal.
 
(d)           If a director’s resignation is accepted by the Board of Directors,
or if a nominee for director is not elected and the nominee is not an incumbent
director, then the Board of Directors, in its sole discretion, may fill any
resulting vacancy pursuant to the provisions of Article III, Section 4 of these
Bylaws or may decrease the size of the Board pursuant to the provisions of
Article III, Section 1 of these Bylaws.”
 
SECTION 2. CHAIRMAN OF THE BOARD. The Board of Directors shall elect one of its
members to be the Chairman of the Board for such term of office as the Board of
Directors shall determine (subject to re-election as necessary at the annual
meetings of shareholders). The Chairman of the Board shall hold office until his
or her successor is elected by the Board of Directors, or until his or her
earlier resignation or removal. The Chairman of the Board may be removed at any
time without cause by the affirmative vote of a majority of the entire Board of
Directors. The Chairman of the Board shall not be deemed to be an officer of the
Corporation unless he or she also holds one of the positions set forth in
Article IV hereof. The Chairman of the Board may be an independent member of the
Board of Directors for purposes of the rules of The New York Stock Exchange or
otherwise.
 
 
5

--------------------------------------------------------------------------------

 
 
The Chairman of the Board shall preside at all meetings of the shareholders of
the Corporation and shall have such other powers and duties as may from time to
time be assigned by the Board of Directors. The Chairman of the Board shall make
reports to the Board of Directors and the shareholders, and shall see that all
orders and resolutions of the Board of Directors and of any committee thereof
are carried into effect.
 
In the absence of the Chairman of the Board, the Board of Directors may appoint
a Deputy Chairman of the Board to act in the place of the Chairman of the Board
and with such duties as the Board of Directors may assign to him or her.
 
SECTION 3. NOMINATION OF DIRECTORS. Only persons who are nominated in accordance
with the following procedures shall be eligible for election and qualified to
serve as directors of the Corporation, except as may be otherwise provided in
the Charter (with respect to the right of holders of common stock or preferred
stock of the Corporation to nominate and elect a specified number of directors
in certain circumstances). Nominations of persons for election to the Board of
Directors may be made at any annual meeting of shareholders, or at any special
meeting of shareholders called for the purpose of electing directors, (a) by or
at the direction of the Board of Directors (or any duly authorized committee
thereof) or (b) by any shareholder of the Corporation (i) who is a shareholder
of record on the date of the giving of the notice provided for in this Section 3
and on the record date for the determination of shareholders entitled to vote at
such meeting and (ii) who complies with the notice procedures set forth in this
Section 3.
 
In addition to any other applicable requirements, for a nomination to be made by
a shareholder, such shareholder must have given timely notice thereof in proper
written form to the Secretary of the Corporation.
 
To be timely, a shareholder's notice to the Secretary must be delivered to or
mailed and received at the principal executive offices of the Corporation (a),
in the case of an annual meeting, not less than ninety (90) days nor more than
one hundred twenty (120) days prior to the anniversary date of the immediately
preceding annual meeting of shareholders; provided, however, that, in the event
that the annual meeting is called for a date that is not within thirty (30) days
before or after such anniversary date, notice by the shareholder in order to be
timely must be so received not later than the close of business on the tenth
(10th) day following the day on which notice of the date of the annual meeting
was mailed or public announcement of the date of the annual meeting was made,
whichever first occurs; and (b), in the case of a special meeting of
shareholders called for the purpose of electing directors, not later than the
close of business on the tenth (10th) day following the day on which notice of
the date of the special meeting was mailed or public announcement of the date of
the special meeting was made, whichever first occurs. In no event shall the
public announcement of an adjournment of an annual or special meeting commence a
new time period for the giving of a shareholder's notice as described above.
 
To be in proper written form, a shareholder's notice to the Secretary must set
forth (a) as to each person whom the shareholder proposes to nominate for
election as a director (i) the name, age, business address and residence address
of the person, (ii) the principal occupation or employment of the person, (iii)
the class or series and number of shares of stock of the Corporation which are
owned beneficially or of record by the person and (iv) any other information
relating to the person that would be required to be disclosed in a proxy
statement or other filings required to be made in connection with solicitations
of proxies for election of directors pursuant to Section 14 of the Exchange Act,
and the rules and regulations promulgated thereunder; and (b) as to the
shareholder giving the notice (i) the name and record address of such
shareholder, (ii) the class or series and number of shares of stock of the
Corporation which are owned beneficially or of record by such shareholder, (iii)
a description of all arrangements or understandings between such shareholder and
each proposed nominee and any other person or persons (including their names)
pursuant to which the nomination(s) are to be made by such shareholder, (iv) a
representation that such shareholder intends to appear in person or by proxy at
the meeting to nominate the persons named in its notice and (v) any other
information relating to such shareholder that would be required to be disclosed
in a proxy statement or other filings required to be made in connection with
solicitations of proxies for election of directors pursuant to Section 14 of the
Exchange Act and the rules and regulations promulgated thereunder. Such notice
must be accompanied by a written consent of each proposed nominee to being named
as a nominee and to serve as a director if elected.
 
 
6

--------------------------------------------------------------------------------

 
 
If the Chairman of the meeting determines that a nomination was not made in
accordance with the foregoing procedures, the Chairman shall declare to the
meeting that the nomination was defective and such defective nomination shall be
disregarded.
 
For purposes of this Section 3, "public announcement" shall mean an announcement
in a press release reported by the Dow Jones News Service, Associated Press or
comparable national news service or in a document publicly filed by the
Corporation with the Securities and Exchange Commission pursuant to Section 13,
14 or 15(d) of the Exchange Act.
 
SECTION 4. VACANCIES. Subject to the terms of any one or more classes or series
of common stock or preferred stock, any vacancy on the Board of Directors that
results from an increase in the number of directors may be filled by a majority
of the entire Board of Directors, and any other vacancy occurring on the Board
of Directors may be filled by a majority of the Board of Directors then in
office, even if less than a quorum, or by a sole remaining director. The
shareholders may elect to fill a vacancy on the Board of Directors which results
from the removal of a Director. Notwithstanding the foregoing, whenever the
holders of any one or more class or classes or series of preferred stock or
common stock of the Corporation shall have the right, voting separately as a
class, to elect directors at an annual or special meeting of shareholders, the
election, term of office, filling of vacancies and other features of such
directorships shall be governed by the Charter.
 
SECTION 5. DUTIES AND POWERS. The business and affairs of the Corporation shall
be managed under the direction of the Board of Directors which may exercise all
such powers of the Corporation and do all such lawful acts and things as are not
by statute or by the Charter or by these Bylaws required to be exercised or done
by the shareholders.
 
SECTION 6. ORGANIZATION. At each meeting of the Board of Directors, the Chairman
of the Board or, in the absence of the Chairman of the Board the Chief Executive
Officer or, in the absence of the Chief Executive Officer, the President or, in
the absence of the President, the Deputy Chairman of the Board, if there be one
or, in the absence of the Deputy Chairman of the Board, a director chosen by a
majority of the directors present, shall act as Chairman of the meeting. The
Secretary of the Corporation shall act as Secretary of each meeting of the Board
of Directors. In case the Secretary shall be absent from any meeting of the
Board of Directors, an Assistant Secretary shall perform the duties of Secretary
at such meeting; and, in the absence from any such meeting of the Secretary and
all the Assistant Secretaries, the Chairman of the meeting may appoint any
person to act as Secretary of the meeting.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 7. REMOVALS OF DIRECTORS. Any director or the entire Board of Directors
may be removed only in accordance with the provisions of the Charter, or as set
forth in any agreement between the director and the Corporation.
 
SECTION 8. MEETINGS. The Board of Directors may hold meetings, both regular and
special, either within or without the State of Maryland. Regular meetings of the
Board of Directors may be held at such time and at such place as may from time
to time be determined by the Board of Directors. Special meetings of the Board
of Directors may be called by the Chairman of the Board, the Chief Executive
Officer, the President, or a majority of the directors then in office. Notice of
every regular or special meeting of the Board stating the place, date and hour
of the meeting shall be given to each director either by mail not less than
forty-eight (48) hours before the date of the meeting, by telephone, facsimile
or electronic transmission on twenty-four (24) hours' notice, or on such shorter
notice as the person or persons calling such meeting may deem necessary or
appropriate in the circumstances.
 
SECTION 9. QUORUM. Except as may be otherwise required by law and the Charter or
these Bylaws, at all meetings of the Board of Directors, a majority of the
entire Board of Directors shall constitute a quorum for the transaction of
business and the action of a majority of the directors present at any meeting at
which there is a quorum shall be the action of the Board of Directors. If a
quorum shall not be present at any meeting of the Board of Directors, the
directors present thereat may adjourn the meeting from time to time, without
notice other than announcement at the meeting of the time and place of the
adjourned meeting, until a quorum shall be present.
 
SECTION 10. ACTIONS OF BOARD. Unless otherwise provided by the Charter or these
Bylaws, any action required or permitted to be taken at any meeting of the Board
of Directors or of any committee thereof may be taken without a meeting, if the
majority of members of the Board of Directors or committee, as the case may be,
consent thereto in writing or by electronic transmission, and the writing or
writings are filed in paper or electronic form with the minutes of proceedings
of the Board of Directors or committee.
 
SECTION 11. MEETINGS BY MEANS OF CONFERENCE TELEPHONE. Unless otherwise provided
by the Charter or these Bylaws, members of the Board of Directors, or any
committee thereof, may (and, at the request of any such member, shall be given
an opportunity to) participate in a meeting of the Board of Directors or such
committee by means of a conference telephone or similar communications equipment
if all persons participating in the meeting can hear each other at the same
time, and participation in a meeting pursuant to this Section 10 shall
constitute presence in person at such meeting.
 
SECTION 12. COMMITTEES. (i) The Board of Directors may, by resolution passed by
a majority of the entire Board of Directors, appoint one or more committees of
one or more of the directors of the Corporation; (ii) the Board of Directors may
designate one or more directors as alternate members of any committee, who may
replace any absent or disqualified member at any meeting of any such committee;
and (iii) in the absence or disqualification of a member of a committee, and in
the absence of a designation by the Board of Directors of an alternate member to
replace the absent or disqualified member, the member or members thereof present
at any meeting and not disqualified from voting, whether or not he or they
constitute a quorum, may unanimously appoint another member of the Board of
Directors to act at the meeting in the place of any absent or disqualified
member. Any committee, to the extent permitted by law and provided in these
Bylaws or in the resolution establishing such committee, shall have and may
exercise all the powers and authority of the Board of Directors in the
management of the business and affairs of the Corporation.
 
 
8

--------------------------------------------------------------------------------

 
 
In the event of a state of disaster of sufficient severity to prevent the
conduct and management of the affairs and business of the Corporation by its
directors and officers as contemplated by the Charter and these By-Laws, any two
or more available directors shall constitute an Executive Committee for the full
conduct and management of the affairs of the Corporation in accordance with the
Charter and By-Laws. This Section shall be subject to implementation by
resolution of the Board of Directors passed from time to time for that purpose,
and any provisions of these By-Laws (other than this Section) and any
resolutions which are contrary to the provisions of this Section or to the
provisions of any such implementary resolutions shall be suspended until it
shall be determined by any interim Executive Committee acting under this Section
that it shall be to the advantage of the Corporation to resume the conduct and
management of its affairs and business under all the other provisions of these
By-Laws.
 
SECTION 13. COMPENSATION. To the extent not included in any agreement between a
director and the Corporation, the directors may be paid their expenses, if any,
of attendance at each meeting of the Board of Directors and may be paid a fixed
sum for attendance at each meeting of the Board of Directors or a stated salary,
or such other emoluments as the Board of Directors shall from time to time
determine. No such payment shall preclude any director from serving the
Corporation in any other capacity and receiving compensation therefor. Members
of special or standing committees may be allowed compensation for attending
committee meetings.
 
SECTION 14. ENTIRE BOARD OF DIRECTORS. As used in these Bylaws generally, the
term "entire Board of Directors" means the total number of directors which the
Corporation would have if there were no vacancies. Notwithstanding anything to
the contrary provided herein, if at any time the number of directors actually
holding office do not constitute the requisite percentage of the entire Board of
Directors necessary to take action as provided in these Bylaws, then any action
required to be taken on such item shall be taken by an affirmative vote of 65%
of the directors then in office.
 
ARTICLE IV
 
OFFICERS
 
SECTION 1. GENERAL. The officers of the Corporation shall be elected by the
Board of Directors and shall include (i) a Chief Executive Officer, (ii) a
President, (iii) a Secretary and (iv) a Treasurer, each of whom shall be elected
by the Board of Directors and shall hold office for such term and shall exercise
such powers and perform such duties as set forth in these Bylaws and as shall be
determined from time to time by the Board of Directors. The Board of Directors
may also elect or appoint one or more Executive Vice Presidents, Senior Vice
Presidents, Managing Directors, Principals, Vice Presidents, Assistant
Secretaries, Assistant Treasurers and such other officers as the Board of
Directors may determine from time to time. The Board may designate one or more
of its officers to serve as the Corporation’s Chief Operating Officer, Chief
Financial Officer, Chief Accounting Officer, Chief Legal Officer and such other
such roles as the Board may determine from time to time.
 
 
9

--------------------------------------------------------------------------------

 
 
The Chief Executive Officer and the President may each appoint one or more
Executive Vice Presidents, Senior Vice Presidents, Managing Directors,
Principals, Vice Presidents, Assistant Secretaries, Assistant Treasurers and
such other officers as either of them may determine from time to time; and the
Chief Operating Officer may appoint one or more Senior Vice Presidents, Vice
Presidents, Assistant Secretaries, Assistant Treasurers and such other officers
of the Corporation below the level of Senior Vice President as he or she may
determine from time to time.
 
Each officer of the Corporation shall hold office for such term and shall
exercise such powers and perform such duties as set forth in these Bylaws, and
as set forth in any agreement for services rendered on behalf of the
Corporation, where applicable, and as shall be determined from time to time (i)
by the Board of Directors, if such officer was elected by the Board of
Directors, the Chief Executive Officer, the President, or the Chief Operating
Officer, (ii) by the Chief Executive Officer if such officer was appointed by
the Chief Executive Officer, the President, or the Chief Operating Officer,
(iii) by the President if such officer was appointed by the President or the
Chief Operating Officer, or (iv) by the Chief Operating Officer if such officer
was appointed by the Chief Operating Officer. Any two or more offices may be
held by the same person.
 
SECTION 2. REMOVAL/RESIGNATION. Unless specifically set forth in any officer
agreement, all officers of the Corporation shall hold office until their
successors are chosen and qualified, or until their earlier resignation or
removal and any officer may be removed at any time (i) by the affirmative vote
of a majority of the entire Board of Directors, (ii) by the Chief Executive
Officer if such officer was appointed by the Chief Executive Officer, the
President, or the Chief Operating Officer, (iv) by the President if such officer
was appointed by the President or the Chief Operating Officer, or (v) by the
Chief Operating Officer if such officer was appointed by the Chief Operating
Officer.
 
SECTION 3. VOTING SECURITIES OWNED BY THE CORPORATION. Powers of attorney,
proxies, waivers of notice of meeting, consents and other instruments relating
to securities owned by the Corporation may be executed in the name of and on
behalf of the Corporation by the Chief Executive Officer, the President, the
Chief Operating Officer or any Executive Vice President, and any such officer
may in the name of and on behalf of the Corporation, take all such action as any
such officer may deem advisable to vote in person or by proxy at any meeting of
security holders of any corporation in which the Corporation may own securities,
and at any such meeting shall possess and may exercise any and all rights and
power incident to the ownership of such securities and which, as the owner
thereof, the Corporation might have exercised and possessed if present. The
Board of Directors may, by resolution, from time to time confer like powers upon
any other person or persons. Shares of the Corporation's own stock owned
directly or indirectly by the Corporation shall not be voted at any meeting and
shall not be counted in determining the total number of outstanding shares
entitled to be voted at any given time unless such shares are held by the
Corporation in a fiduciary capacity.
 
SECTION 4. CHIEF EXECUTIVE OFFICER. The Chief Executive Officer shall be
responsible for the overall strategies of the business. The Chief Executive
Officer will report to the company’s Board of Directors. The Chief Executive
Officer will coordinate and manage the efforts of the Company’s senior
executives to develop and achieve the firm's current and long-term objectives
and vision. The Chief Executive Officer is responsible for the operating
policies and procedures for the organization. The Chief Executive Officer is the
senior firm representative to its clients, the financial community, and the
general public.
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 5. PRESIDENT. In most cases, the President shall also be the Chief
Executive Officer and in such cases shall have the powers of the Chief Executive
Officer. In the event the President is not also the Chief Executive Officer, the
President shall perform such other duties and may exercise such other powers as
from time to time may be assigned to him or her by these Bylaws, Chief Executive
Officer or the Board of Directors.
 
SECTION 6. CHIEF OPERATING OFFICER. The Chief Operating Officer shall direct,
oversee, and coordinate the activities of the Corporation to achieve goals and
objectives and to implement policies established by the Chief Executive Officer,
the President and the Board of Directors. The Chief Operating Officer shall play
a significant role in supporting the Chief Executive Officer and the President
in advancing the Corporation’s relationship with its clients, its shareholders,
and the financial community. The Chief Operating Officer shall also perform such
other duties and may exercise such other powers as from time to time may be
assigned to him or her by these Bylaws, the Chief Executive Officer, the
President, or by the Board of Directors.
 
SECTION 7. CHIEF FINANCIAL OFFICER. The Chief Financial Officer shall be
responsible for maintaining the financial integrity of the Corporation, shall
prepare the financial plans for the Corporation and shall monitor the financial
performance of the Corporation and its subsidiaries, as well as performing such
other duties as may be assigned by the the Board of Directors, Chief Executive
Officer, or the President.
 
SECTION 8. EXECUTIVE VICE PRESIDENTS, SENIOR VICE PRESIDENTS, MANAGING
DIRECTORS, PRINCIPALS AND VICE PRESIDENTS. Each Executive Vice President, Senior
Vice President, Managing Director, Principal or other Vice President shall
perform such duties and have such powers as from time to time may be assigned to
him by the Board of Directors, the Chief Executive Officer, or the President, as
provided in Section 1 of this Article IV.
 
SECTION 9. SECRETARY. The Secretary shall attend all meetings of the Board of
Directors and all meetings of shareholders and record all the proceedings
thereat in a book or books to be kept for that purpose; the Secretary shall also
perform like duties for the standing committees when required. The Secretary
shall give, or cause to be given, notice of all meetings of the shareholders and
special meetings of the Board of Directors, and shall perform such other duties
as may be prescribed by the Board of Directors, the Chairman of the Board, the
Chief Executive Officer, the President, or the Chief Operating Officer, under
whose supervision the Secretary shall act. If the Secretary shall be unable or
shall refuse to cause to be given notice of all meetings of the shareholders and
special meetings of the Board of Directors, and if there be no Assistant
Secretary, then either the Board of Directors or the Chairman of the Board, the
Chief Executive Officer, the President, or the Chief Operating Officer may
choose another officer to cause such notice to be given. The Secretary shall
have custody of the seal of the Corporation and the Secretary or any Assistant
Secretary, if there be one, shall have authority to affix the same to any
instrument requiring it and when so affixed, it may be attested by the signature
of the Secretary or by the signature of any such Assistant Secretary. The Board
of Directors may give general authority to any other officer to affix the seal
of the Corporation and to attest the affixing by his or her signature. The
Secretary shall see that all books, reports, statements, certificates and other
documents and records required by law to be kept or filed are properly kept or
filed, as the case may be.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 10. TREASURER. The Treasurer shall have the custody of the corporate
funds and securities and shall keep full and accurate accounts of receipts and
disbursements in books belonging to the Corporation and shall deposit all moneys
and other valuable effects in the name and to the credit of the Corporation in
such depositories as may be designated by the Board of Directors, the Chief
Executive Officer, the President, the Chief Operating Officer or the Chief
Financial Officer. The Treasurer shall disburse the funds of the Corporation as
may be ordered by the Board of Directors, taking proper vouchers for such
disbursements, and shall render to the Chief Executive Officer, the President,
the Chief Operating Officer, the Chief Financial Officer and the Board of
Directors, at its regular meetings, or when the Board of Directors so requires,
an account of all transactions as Treasurer and of the financial condition of
the Corporation. If required by the Board of Directors, the Treasurer shall give
the Corporation a bond in such sum and with such surety or sureties as shall be
satisfactory to the Board of Directors for the faithful performance of the
duties of the office of Treasurer and for the restoration to the Corporation, in
case of the Treasurer's death, resignation, retirement or removal from office,
of all books, papers, vouchers, money and other property of whatever kind in the
Treasurer's possession or under control of the Treasurer belonging to the
Corporation.
 
SECTION 11. ASSISTANT SECRETARIES. Except as may be otherwise provided in these
Bylaws, Assistant Secretaries, if there be any, shall perform such duties and
have such powers as from time to time may be assigned to them by the Board of
Directors, the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Operating Officer, any Executive Vice President, or the
Secretary and, in the absence of the Secretary or in the event of his or her
disability or refusal to act, shall perform the duties of the Secretary and,
when so acting, shall have all the powers of and be subject to all the
restrictions upon the Secretary.
 
SECTION 14. ASSISTANT TREASURERS. Assistant Treasurers, if there be any, shall
perform such duties and have such powers as from time to time may be assigned to
them by the Board of Directors, the Chief Executive Officer, the President, the
Chief Operating Officer, the Chief Financial Officer, any Executive Vice
President, or the Treasurer and, in the absence of the Treasurer or in the event
of the Treasurer's disability or refusal to act, shall perform the duties of the
Treasurer and, when so acting, shall have all the powers of and be subject to
all the restrictions upon the Treasurer. If required by the Board of Directors,
an Assistant Treasurer shall give the Corporation a bond in such sum and with
such surety or sureties as shall be satisfactory to the Board of Directors for
the faithful performance of the duties of the office of Assistant Treasurer and
for the restoration to the Corporation, in case of the Assistant Treasurer's
death, resignation, retirement or removal from office, of all books, papers,
vouchers, money and other property of whatever kind in the Assistant Treasurer's
possession or under control of the Assistant Treasurer belonging to the
Corporation.
 
SECTION 15. CONTRACTS AND DOCUMENTS. Each officer of the Corporation shall
possess the power to authorize, sign, execute, acknowledge, verify, accept or
deliver any contracts, agreements, indentures, mortgages, deeds, conveyances,
transfers, certificates, declarations, receipts, discharges, releases,
satisfactions, settlements, petitions, schedules, accounts, affidavits, bonds,
undertakings, proxies, regulatory filings and other instruments or documents in
the name of and on behalf of the Corporation, except in cases where the
execution thereof shall be expressly delegated by the Board of Directors or by
these Bylaws to some other officer or agent of the Corporation or shall be
required by law to be otherwise executed or signed. Each officer of the
Corporation shall be responsible for executing such power in accordance with any
applicable internal authority or approval policies and otherwise to the extent
consistent with the responsibilities of his or her position on behalf of the
Corporation.
 
 
12

--------------------------------------------------------------------------------

 
 
To the extent permitted by applicable law, and except as otherwise prescribed by
the Charter or these By-Laws, the Board of Directors may authorize any employee
or agent of the Corporation to authorize, sign, execute, acknowledge, verify,
accept or deliver any contracts, agreements, indentures, mortgages, deeds,
conveyances, transfers, certificates, declarations, receipts, discharges,
releases, satisfactions, settlements, petitions, schedules, accounts,
affidavits, bonds, undertakings, proxies, regulatory filings and other
instruments or documents in the name of and on behalf of the Corporation. Such
authority may be general or confined to specific instances.
 
A person who holds more than one office in the Corporation may not act in more
than one capacity to sign, execute, acknowledge, or verify an instrument
required by law to be signed, executed, acknowledged, or verified by more than
one officer.
 
ARTICLE V
 
STOCK
 
SECTION 1. FORM OF CERTIFICATES. Every holder of stock in the Corporation shall
be entitled to have certificates which represent and certify the shares of stock
of the Corporation owned of record by such shareholder. Each stock certificate
shall include on its face the name of the Corporation, the name of the
shareholder to whom it is issued, the class of stock and number of shares
represented by the certificate and, on its back, a statement that the
Corporation shall furnish on request and without charge a full statement of any
designations, preferences, conversion and other rights, voting powers,
restrictions, limitations as to dividends, qualifications, terms and conditions
of redemption, and, in the case of preferred stock or a special class in a
series, the differences in the relative rights and preferences between the
shares of each series to the extent that they have been set and the authority of
the Board of Directors to set the relative rights and preferences of a
subsequent series, and shall otherwise be in such form, not inconsistent with
the Maryland General Corporation Law (the "MGCL") and the Charter, as shall be
approved by the Board of Directors or any officer or officers designated for
such purpose by resolution of the Board of Directors.
 
SECTION 2. SIGNATURES. Each such certificate shall be signed, in the name of the
Corporation, (i) by the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Operating Officer, or an Executive Vice President and (ii)
by the Treasurer or an Assistant Treasurer, or the Secretary or an Assistant
Secretary of the Corporation, certifying the number of shares of stock in the
Corporation owned of record by such holder. Any or all of the signatures on a
certificate may be a facsimile. In case any officer, transfer agent or registrar
who has signed or whose facsimile signature has been placed upon a certificate
shall have ceased to be such officer, transfer agent or registrar before such
certificate is issued, it may be issued by the Corporation with the same effect
as if such person were such officer, transfer agent or registrar at the date of
issue.
 
 
13

--------------------------------------------------------------------------------

 
 
SECTION 3. LOST, DESTROYED, STOLEN OR MUTILATED CERTIFICATES. The Board of
Directors or any officer of the Corporation may direct a new certificate to be
issued in place of any certificate theretofore issued by the Corporation alleged
to have been lost, stolen or destroyed, upon the making of an affidavit of that
fact by the person claiming the certificate of stock to be lost, stolen or
destroyed. When authorizing such issue of a new certificate, the Board of
Directors may, in its discretion and as a condition precedent to the issuance
thereof, require the owner of such lost, stolen or destroyed certificate, or
such person's legal representative, to advertise the same in such manner as the
Board of Directors shall require and/or to give the Corporation a bond in such
sum as it may direct as indemnity against any claim that may be made against the
Corporation with respect to the certificate alleged to have been lost, stolen or
destroyed.
 
SECTION 4. TRANSFERS. Stock of the Corporation shall be transferable in the
manner prescribed by law and in these Bylaws. Transfers of stock shall be made
on the books of the Corporation only by the person named in the certificate or
by such person's attorney lawfully constituted in writing and upon the surrender
of the certificate therefor, properly endorsed for transfer and payment of all
necessary transfer taxes; provided, however, that such surrender and endorsement
or payment of taxes shall not be required in any case in which the officers of
the Corporation shall determine to waive such requirement. Every certificate
exchanged, returned or surrendered to the Corporation shall be marked
"Cancelled," with the date of cancellation, by the Secretary or Assistant
Secretary of the Corporation or the transfer agent thereof. No transfer of stock
shall be valid as against the Corporation for any purpose until it shall have
been entered in the stock records of the Corporation by an entry showing from
and to whom transferred.
 
SECTION 5. TRANSFER AND REGISTRY AGENTS. The Corporation may from time to time
maintain one or more transfer offices or agents and registry offices or agents
at such place or places as may be determined from time to time by the Board of
Directors.
 
SECTION 6. BENEFICIAL OWNERS. The Corporation shall be entitled to recognize the
exclusive right of a person registered on its books as the owner of shares to
receive dividends, and to vote as such owner, and to hold liable for calls and
assessments a person registered on its books as the owner of shares, and shall
not be bound to recognize any equitable or other claim to or interest in such
share or shares on the part of any other person, whether or not it shall have
express or other notice thereof, except as otherwise provided by law.
 
ARTICLE VI
 
NOTICES
 
SECTION 1. NOTICES. Whenever written notice is required by law, the Charter or
these Bylaws to be given to any director, member of a committee or shareholder,
such notice may be given by hand-delivery, telecopier or air courier, and in the
case of a notice to a shareholder may be given by hand-delivery or mail,
addressed to such director, member of a committee or shareholder, at such
person's address or telecopy number as it appears on the records of the
Corporation, as the case may be, with any charges therefor being prepaid, and
such notice shall be deemed to be given at the time personally delivered if
delivered by hand; upon transmission thereof by the sender and issuance by the
transmitting machine of a confirmation slip relating thereto, if telecopied; on
the third business day after delivery to the air courier for courier delivery,
if sent by air courier; and at the time when the same shall be deposited with
the United States Mail, if sent by mail.
 
 
14

--------------------------------------------------------------------------------

 
 
SECTION 2. WAIVERS OF NOTICE.
 
(a) Whenever any notice is required by law, the Charter or these Bylaws, to be
given to any director, member of a committee or shareholder, a waiver thereof in
writing, signed by the person or persons entitled to said notice, whether before
or after the time stated therein, shall be deemed equivalent to notice.
Attendance of a person at a meeting in person or represented by proxy, shall
constitute a waiver of notice of such meeting, except where the person attends
the meeting for the express purpose of objecting at the beginning of the meeting
to the transaction of any business because the meeting is not lawfully called or
convened.
 
(b) Neither the business to be transacted at, nor the purpose of, any regular or
special meeting of the shareholders, directors or members of a committee of
directors need be specified in any written waiver of notice unless so required
by law, the Charter or these Bylaws.
 
ARTICLE VII
 
GENERAL PROVISIONS
 
SECTION 1. DIVIDENDS. Subject to the requirements of the MGCL and the provisions
of the Charter, dividends upon the stock of the Corporation may be authorized by
the Board of Directors at any regular or special meeting of the Board of
Directors and may be paid in cash, in property, or in shares of the
Corporation's capital stock.
 
SECTION 2. DISBURSEMENTS. All checks or demands for money and notes of the
Corporation shall be signed by such officer or officers or such other person or
persons as the Board of Directors may from time to time designate.
 
SECTION 3. FISCAL YEAR. The fiscal year of the Corporation shall end on December
31st of each year.
 
SECTION 4. CORPORATE SEAL. The corporate seal shall have inscribed thereon the
name of the Corporation, the year of its organization and the words "Corporate
Seal, Maryland." The seal may be used by causing it or a facsimile thereof to be
impressed or affixed or reproduced or otherwise. If the Corporation is required
to place its corporate seal to a document, it is sufficient to meet the
requirement of any law, rule, or regulation relating to a corporate seal to
place the word “(seal)” adjacent to the signature of the person authorized to
sign the document on behalf of the Corporation.
 
SECTION 5. BOOKS AND RECORDS. The Corporation shall keep correct and complete
books and records of its accounts and transactions and minutes of the
proceedings of its shareholders and Board of Directors and of any executive or
other committee when exercising any of the powers of the Board of Directors. The
books and records of the Corporation may be in written form or in any other form
which can be converted within a reasonable time into written form for visual
inspection. Minutes shall be recorded in written form but may be maintained in
the form of a reproduction. The original or a certified copy of these By-Laws
shall be kept at the principal office of the Corporation.
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 6. MAIL. Any notice or other document which is required by these By-Laws
to be mailed shall be deposited in the United States mails, postage prepaid.
 
SECTION 7. ELECTRONIC TRANSMISSIONS. An electronic transmission is any form of
communication, not directly involving the physical transmission of paper, that
creates a record that may be retained, retrieved, and reviewed by a recipient of
the communication and may be reproduced directly in paper form by a recipient
through an automated process.
 
SECTION 8. RELIANCE. Each director and officer of the Corporation shall, in the
performance of his or her duties with respect to the Corporation, be entitled to
rely on any information, opinion report or statement, including financial
statement or other financial data, prepared or presented by an officer or
employee of the Corporation whom the director or officer reasonably believes to
be reliable and competent in the matters presented, by a lawyer, certified
public accountant or other person as to a matter which the director or officer
reasonably believes to be within the person’s professional or expert competence
or by a committee of the Board of Directors on which the director does not
serve, as to a matter within its designated authority, if the director believes
the committee to merit confidence.
 
ARTICLE VIII
 
INDEMNIFICATION
 
SECTION 1. POWER TO INDEMNIFY IN ACTIONS, SUITS OR PROCEEDINGS. Subject to
Section 2 of this Article VIII, the Corporation shall indemnify any person who
was or is a party or is threatened to be made a party to any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or investigative (collectively a "Proceeding") by reason of the fact that such
person is or was a director or officer of the Corporation, or is or was serving
at the request of the Corporation as a director, officer, partner, trustee,
employee or agent of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise, against expenses (including
attorneys' fees), judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by such person in connection with such
Proceeding unless it is established that: (i) the act or omission of such person
was material to the matter giving rise to the Proceeding and (A) was committed
in bad faith or (B) was the result of active and deliberate dishonesty; (ii)
such person actually received an improper personal benefit in money, property or
services; or (iii), in the case of any criminal proceeding, such person had
reasonable cause to believe that the act or omission was unlawful ((i), (ii) and
(iii) collectively "Improper Conduct"). The termination of any Proceeding by
judgment, order or settlement shall not, of itself, create a presumption that
such person committed Improper Conduct. The termination of any Proceeding by
conviction or upon a plea of nolo contendere or its equivalent, or an entry of
an order of probation prior to judgment, shall create a rebuttable presumption
that such person committed Improper Conduct.
 
SECTION 2. AUTHORIZATION OF INDEMNIFICATION. Any indemnification under this
Article VIII (unless ordered by a court) shall be made by the Corporation only
as authorized in the specific case upon a determination that indemnification of
the director or officer is proper in the circumstances because such director or
officer did not commit Improper Conduct. Such determination shall be made (i) by
a majority vote of a quorum consisting of directors who are not parties to such
Proceeding or, if a quorum cannot be obtained, then by a majority vote of a
committee of the Board of Directors consisting solely of two or more directors
who are not parties to such Proceeding and who were duly designated to act in
the matter by a majority vote of the full Board of Directors in which the
designated directors who are parties to such Proceeding may participate, (ii) by
written opinion of special legal counsel selected by the Board of Directors or a
committee of the Board as set forth in (i) of this Section 2 or, if the
requisite quorum of the full Board of Directors cannot be obtained therefor and
the committee cannot be established, by a majority vote of the full Board of
Directors in which directors who are parties to such Proceedings may participate
or (iii) by the shareholders. To the extent, however, that a director or officer
of the Corporation has been successful on the merits or otherwise in defense of
any Proceeding described above, or in defense of any claim, issue or matter
therein, such person shall be indemnified against expenses (including attorneys'
fees) actually and reasonably incurred by such person in connection therewith,
without the necessity of authorization in the specific case.
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION 3. DIRECTORS' RELIANCE ON REPORTS. For purposes of any determination
under Section 2 of this Article VIII, a director shall be deemed not to have
committed Improper Conduct if (i), in performing his or her duties, such
director relied on any information, opinion, report or statement, including any
financial statement or other financial data, prepared or presented by (A) an
officer or employee of the Corporation whom such director reasonably believed to
be reliable and competent on the matters presented, (B) a lawyer, public
accountant or other person, as to a matter which such director reasonably
believed to be within the person's professional or expert competence or (C) a
committee of the Board of Directors on which such director did not serve, as to
a matter within its delegated authority, if such director reasonably believed
the committee to merit confidence; and (ii) such director did not have any
knowledge concerning the matter in question which would cause such reliance to
be unwarranted. The provisions of this Section 3 shall not be deemed to be
exclusive or to limit in any way the circumstances in which a director may be
deemed to not have committed Improper Conduct.
 
SECTION 4. INDEMNIFICATION BY A COURT. Notwithstanding any contrary
determination in the specific case under Section 2 of this Article VIII, and
notwithstanding the absence of any determination thereunder, a court of
appropriate jurisdiction, upon application of an officer or director and such
notice as the court shall require, may order indemnification in the following
circumstances: (i) if it determines that an officer or director has not
committed Improper Conduct, the court shall order indemnification, in which case
the officer or director shall be entitled to recover the expenses of securing
such reimbursement; or (ii) if it determines that the officer or director is
fairly and reasonably entitled to indemnification, whether or not the officer or
director has committed Improper Conduct or, in a Proceeding charging improper
personal benefit to the officer or director, such officer or director has been
adjudged to be liable on the basis that the personal benefit was improperly
received, the court may order such indemnification as the court shall deem
proper, provided, however, that such indemnification shall be limited to
expenses with respect to (x) any Proceeding by or in the right of the
Corporation or (y) any Proceeding charging improper personal benefit to the
officer or director, where such officer or director has been adjudged to be
liable on the basis that the personal benefit was improperly received.
 
SECTION 5. EXPENSES PAYABLE IN ADVANCE. Expenses incurred by a director or
officer in defending or investigating a threatened or pending action, suit or
proceeding shall be paid or reimbursed by the Corporation in advance of the
final disposition of such action, suit or proceeding upon receipt of (i) a
written affirmation by the director or officer of such director's or officer's
good faith belief that the standard of conduct necessary for indemnification by
the Corporation has been met and (ii) a written undertaking by or on behalf of
such director or officer to repay such amount if it shall ultimately be
determined that such person is not entitled to be indemnified by the Corporation
as authorized in this Article VIII.
 
 
17

--------------------------------------------------------------------------------

 
 
SECTION 6. NONEXCLUSIVITY OF INDEMNIFICATION AND ADVANCEMENT OF EXPENSES. The
indemnification and advancement of expenses provided by or granted pursuant to
this Article VIII shall not be deemed exclusive of any other rights to which
those seeking indemnification or advancement of expenses may be entitled under
the Charter or any Bylaw, agreement, contract, vote of shareholders or
directors, an agreement or otherwise, both as to action in such person's
official capacity and as to action in another capacity while holding such
office, it being the policy of the Corporation that indemnification of the
persons specified in Section 1 of this Article VIII shall be made to the fullest
extent permitted by law. The provisions of this Article VIII shall not be deemed
to preclude the indemnification of any person who is not specified in Section 1
of this Article VIII but whom the Corporation has the power or obligation to
indemnify under the provisions of the MGCL, or otherwise.
 
SECTION 7. INSURANCE. The Corporation may purchase and maintain insurance on
behalf of any person who is or was a director or officer of the Corporation, or
is or was a director or officer of the Corporation serving at the request of the
Corporation as a director, officer, partner, trustee, employee or agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise against any liability asserted against such person and incurred
by such person in any such capacity, or arising out of such person's status as
such, whether or not the Corporation would have the power or the obligation to
indemnify such person against such liability under the provisions of this
Article VIII.
 
SECTION 8. CERTAIN DEFINITIONS. For purposes of this Article VIII, references to
"the Corporation" shall include, in addition to the resulting corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors or officers, so that any
person who is or was a director or officer of such constituent corporation, or
is or was a director or officer of such constituent corporation serving at the
request of such constituent corporation as a director, officer, partner,
trustee, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, shall stand in the same
position under the provisions of this Article VIII with respect to the resulting
or surviving corporation as such person would have with respect to such
constituent corporation if its separate existence had continued. For purposes of
this Article VIII, references to "fines" shall include any excise taxes assessed
on a person with respect to an employee benefit plan; and references to "serving
at the request of the Corporation" shall include any service as a director,
officer, partner, trustee, employee or agent of the Corporation which imposes
duties on, or involves services by, such director or officer with respect to an
employee benefit plan, its participants or beneficiaries.
 
SECTION 9. SURVIVAL OF INDEMNIFICATION AND ADVANCEMENT OF EXPENSES. The
indemnification and advancement of expenses provided by, or granted pursuant to,
this Article VIII shall, unless otherwise provided when authorized or ratified,
continue as to a person who has ceased to be a director or officer and shall
inure to the benefit of the heirs, executors and administrators of such a
person.
 
SECTION 10. LIMITATION ON INDEMNIFICATION. Notwithstanding anything contained in
this Article VIII to the contrary, except for proceedings to enforce rights to
indemnification (which shall be governed by Section 4 hereof), the Corporation
shall not be obligated to indemnify any director or officer (or his or her
heirs, executors or personal or legal representatives) or advance expenses in
connection with a proceeding (or part thereof) initiated by such person unless
such proceeding (or part thereof) was authorized or consented to by the Board of
Directors of the Corporation.
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 11. INDEMNIFICATION OF EMPLOYEES AND AGENTS. The Corporation may, to the
extent authorized from time to time by the Board of Directors, provide rights to
indemnification and to the advancement of expenses to employees and agents of
the Corporation similar to those conferred in this Article VIII to directors and
officers of the Corporation.
 
SECTION 12. ENFORCEABILITY. This Article VIII shall be deemed to grant each
person who, at any time that this Article VIII is in effect serves in any
capacity which entitles such person to indemnification hereunder, the right to
enforce the provisions of this Article VIII against the Corporation, and any
repeal or modification of this Article VIII or any repeal or modification of the
MGCL or any other applicable law shall not limit any rights under this Article
VIII then existing or arising out of events, acts, omissions or circumstances
occurring or existing prior to such repeal or modification, including, without
limitation, the right to indemnification and advancement of expenses for
proceedings commenced after such repeal or modification to enforce this Article
VIII with regard to acts, omissions, events or circumstances occurring or
existing prior to such repeal or modification.
 
ARTICLE VII
 
AMENDMENTS
 
SECTION 1. AMENDMENTS. These Bylaws may be altered, amended or repealed, in
whole or in part, or new Bylaws may be adopted by the Board of Directors or by
the shareholders as provided in the Charter.
 
RATIFIED AND APPROVED BY THE BOARD OF DIRECTORS:
 
/s/ Sean Zarinegar
SEAN ZARINEGAR
CHAIRMAN OF THE BOARD
 
/s/ Jeff Howard
JEFF HOWARD
DIRECTOR
 
/s/ Kenneth Hedrick
KENNETH HEDRICK
DIRECTOR
 
Dated:  June 24, 2015
 
19

--------------------------------------------------------------------------------

 
 